Citation Nr: 1232663	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-32 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	David J. Lowenstein, Esq.


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1944 to December 1945. He died in early 2008. The appellant is the Veteran's widow.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In June 2010, the appellant presented testimony at a hearing before the undersigned Veterans Law Judge in Washington, D.C. A transcript of the hearing has been associated with the record.

In a June 2011 decision, the Board denied the appellant's claim of service connection for the cause of the Veteran's death. The appellant appealed the decision to the Court of Appeals for Veterans Claims (Court). In a January 2012 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties and vacated the June 2011 Board decision.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.





The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In the January 2012 JMR, the parties agreed that the September 2010 VA psychologist's opinion was inadequate. Therefore, further remand is necessary to obtain an adequate VA medical opinion or clarification of the September 2010 examiner's opinions. 

The immediate cause of death listed on the Veteran's death certificate was lung cancer. The Veteran was diagnosed with non-small cell lung cancer in early 2006. 

The appellant contends that the Veteran's lung cancer arose as a result of injuries sustained from an in-service gunshot wound to the left arm. In the alternative, she asserts that the service-connected PTSD aggravated his alcoholism and caused him to smoke excessively, which led to the development of lung cancer.

In July 2010, the Board remanded the claim to obtain VA medical opinions from an oncologist and a mental health clinician. The mental health clinician was to specifically address whether the Veteran's PTSD caused him to smoke or drink excessively, or chronically worsened his smoking or excessive drinking.

In her September 2010 VA opinion, the VA psychologist indicated that PTSD was diagnosed in 2004. She noted that at that time, the Veteran had been abstinent from alcohol for 43 years; she opined that there was no relationship between alcohol and a diagnosis of PTSD. The examiner observed that the Veteran began smoking in the military, and two years after the PTSD diagnosis, the Veteran was able to quit smoking. She opined that PTSD did not cause the Veteran to smoke and did not cause him to smoke excessively.

The VA psychologist opined that it was less likely as not that PTSD caused the Veteran to smoke or drink excessively, or chronically worsened his smoking or excessive drinking, in turn causing or contributing substantially or materially to his terminal cancer. She also opined that it was less likely that PTSD caused or contributed substantially or materially, in any way, to his terminal cancer.

In the JMR, the parties agreed that the examiner's findings were flawed because she based her opinions on an "inaccurate factual predicate" with respect to the date of a PTSD diagnosis; she failed to consider the onset of PTSD symptomatology, "which likely preceded [the] date of [the] diagnosis"; and she failed to explain her rationale in reaching her conclusion that the time frame between cessation of smoking and alcohol use, and the date of the PTSD diagnosis, was significant. See JMR, pp. 4-5. The parties found that the evidence shows a VA PTSD examiner diagnosed the Veteran with PTSD in 1999, rather than 2004, which the VA examiner based her opinions. 

Accordingly, the case is REMANDED for the following action:

1. The RO must ascertain if prior to his death, the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record - to specifically include, but not limited to, any outstanding VA treatment records from the Washington, D.C., VA Medical Center and the Martinsburg VAMC. 

* The RO must then attempt to obtain these records, as well as any other pertinent records, and associate them with the claims folder. 

* If VA is unsuccessful in obtaining any medical records identified by the appellant, it must inform her and provide her an opportunity to submit copies of the outstanding medical records. 

* Afford the appellant an additional opportunity to submit any information that is not evidenced by the current record.

2. The RO must return the claims folder to the VA psychologist who issued the September 2010 opinion. If that examiner is not available, the RO shall obtain an opinion from an appropriately qualified clinician to determine whether the Veteran's service-connected PTSD caused or contributed substantially or materially to the Veteran's death. The following considerations will govern the examiner's review and opinion: 

* The examiner will be advised the purpose of the examination is to ascertain whether the Veteran's service-connected PTSD caused or contributed substantially or materially to the Veteran's death.

* The examiner must review the evidence of record with attention to the service and post-service treatment records and provide the following opinion:

DID THE VETERAN'S SERVICE-CONNECTED PTSD CAUSE HIM TO SMOKE OR DRINK EXCESSIVELY, OR CHRONICALLY WORSEN OR AGGRAVATE HIS TOBACCO USE OR ALCOHOLISM?

* The examiner is advised that the evidence of record shows that the Veteran was diagnosed with PTSD in February 1999 during a VA PTSD examination. 

IN THE OPINION, THE EXAMINER MUST CONSIDER WHETHER PTSD SYMPTOMATOLOGY PRECEDED THE FEBRUARY 1999 PTSD DIAGNOSIS.

THE EXAMINER MUST FULLY EXPLAIN HIS OR HER RATIONALE FOR ANY CONCLUSION REACHED CONCERNING THE TIME FRAME BETWEEN CESSATION OF SMOKING AND ALCOHOL USE AND THE DATE OF THE PTSD DIAGNOSIS.

* With respect to the Veteran's alcohol and tobacco use, the examiner's attention is drawn to the following evidence:

1. June 1945 service treatment records which noted "moderate use of alcohol and tobacco" and indicated that the Veteran smoked 1 1/2 packages of cigarettes per day and drank beer occasionally;

2. A September 1980 VA treatment record in which the Veteran reported that he smoked 2 packages of cigarettes per day; 

3. A February 1999 VA PTSD examination report, in which the Veteran reported that he had been sober since 1963;

4. April 1999 private treatment notes from the Shenandoah Community Health Center, in which the Veteran reported that he smoked 3 packages of cigarettes per day for the past 40 years and he stopped drinking over 32 years previously;

5. A May 2005 VA treatment note, which included a past diagnosis of tobacco use disorder, dating from March 1999;

6. A February 2006 private treatment note, in which M. Stenton Stam, M.D., noted the Veteran's previous history of smoking over 2 packages of cigarettes per day for over 50 years; the Veteran's report that he had refrained from smoking since the day prior to his lung surgery in February 2006; and the Veteran's report of past heavy alcohol use, which stopped over 10 years previously;

7. An April 2006 private treatment note signed by Santa D'Alessio, M.D, in which the Veteran reported that he began smoking over 60 years previously, and he smoked 2 1/2 to 3 packages of cigarettes per day for 40 years until February 2006;

8. A May 2006 private treatment note, in which D'Alessio noted the Veteran had "previous tobaccoism,"  he reported that the Veteran had inquired "if it would hurt him at all to go back to smoking," and he indicated that he was concerned that the Veteran would begin smoking again;

9. A June 2010 hearing transcript, in which the appellant reported the Veteran was an alcoholic when she married him;

10. A September 2010 VA respiratory examination report, in which the authoring oncologist noted the Veteran had "at least a 100 pack [per] year history of smoking";

11. The September 2010 VA oncologist's opinion that there was no evidence in medical literature to support the appellant's contention that the Veteran's excessive drinking contributed in any way to the development of lung cancer;

12. The September 2010 VA oncologist's opinion which noted the Veteran smoked 2 to 3 1/2 packages of cigarettes per day for 40 years, and a total duration of smoking for more than 60 years, until his lung surgery in February 2006;

13. The September 2010 VA oncologist's report that most non-small cell lung cancers are directly attributable to cigarette smoking, and the risk of lung cancer is related to duration and intensity of smoking;

14. The September 2010 VA oncologist's opinion that it was more likely than not (more than 50/50 probability) that the Veteran's excessive smoking caused or contributed substantially or materially to his terminal cancer.

* With respect to the Veteran's PTSD symptomatology, the examiner's attention is drawn to the following evidence:

1. A February 1999 VA PTSD examination report, in which the Veteran reported that he began experiencing PTSD symptoms when he was receiving treatment for his gunshot wound injuries, including nightmares, flashbacks, and intrusive recollections of the war; 

2. The February 1999 VA PTSD examination report, in which the Veteran reported that he previously abused alcohol to "self-medicate";

3. The February 1999 VA PTSD examination report, in which the Veteran stated that he did not seek treatment for his PTSD symptoms until 1951 or 1952 when a private physician prescribed tranquilizers;

4. The February 1999 VA PTSD examination report, in which the Veteran indicated that he "never volunteered to provide any information" to VA providers concerning his PTSD symptoms while he was being treated for his service-connected ulnar nerve disability, but he continued to have nightmares, flashbacks, and intrusive thoughts;

5. A May 2007 private treatment note, in which Dr. D'Alessio noted the Veteran's breathing was adequate, but he got winded with anxiety and panic attacks, and he noted the Veteran's report that he began thinking a lot about death and dying, which was unsettling for him; 

6. A June 2010 hearing transcript, in which the appellant stated that in their 48 years of marriage, the Veteran never slept through the night, and if he fell asleep on the couch, he woke up "swinging";

7. The September 2010 VA PTSD examination report;





8. A statement from the appellant received in May 2011, in which she related that the Veteran would not admit that he had mental problems, and he used drinking as an "escape from the war."

* THE EXAMINER MUST FULLY EXPLAIN THE MEDICAL AND FACTUAL BASES FOR ANY OPINION. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the appellant. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder, and whether the examiner explained the factual and medical bases for any opinion.  

7. The RO must then readjudicate the appellant's claim. If the benefits sought on appeal remain denied, the appellant must be provided a supplemental statement of the case (SSOC) that readjudicates her claim. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


